a —

EE Te

_

MINISTERE DU DEVELOPPEMENT DURABLE, REPUBLIQUE DU CONGO
DE L'ECONOMIE FORESTIERE Unité * Travail * Progrès
ET DE L'ENVIRONNEMENT 2-25
CABINET

DIRECTION GENERALE DE L'ECONOMIE
FORESTIERE

Ne. IMDDEFE/CAB/DGEF.-

Convention d'aménagement et de transformation pour la mise en valeur de l'Unité
Forestière d'Aménagement Tsama, située dans le domaine forestier de la zone IV
Cuvette Ouest, du Secteur Forestier Nord, dans le Département dé la Cuvette Ouest

Entre les soussignés,

La République du Congo, représentée par Monsieur le Ministre du Développement
Durable, de l'Economie Forestière et de l'Environnement, ci-dessous désignée ‘le
Gouvernement”.

D'une part,
Et

La société ‘Entreprise Christelle”, représentée par sa Directrice Générale, ci-dessous
désignée « la Société ».

D'autre part,
Autrement désignés ‘les Parties”
Il a été préalablement exposé ce qui suit :

Dans le cadre de la mise en valeur des superficies forestières, un inventaire de
planification a été réalisé dans l'unité forestière d'aménagement Tsama.

La commission forestière tenue le 26 juin 2009, sous la Présidence du Ministre de
l'Economie Forestière, a agréé le dossier de demande d'attribution de l'unité forestière
d'aménagement Tsama, introduit par l'Entreprise Christelle à la suite de l'appel d'offres
lancé par arrêté n° 5101/MEF/CAB du 27 août 2008. n

Le Gouvernement congolais et l'Entreprise Christelle ont convenu de conclure la présente

convention d'aménagement et de transformation pour la mise en valeur de l'unité

forestière d'aménagement Tsama, conformément à la politique de gestion durable des

fhrèts définies par la loi n° 16-2000 du 20 novembre 2000 portant code forestier et aux
atégies de développement du secteur forestier.
Les Parties ont convenu de ce qui suit :
TITRE PREMIER : DISPOSITIONS GENERALES
Chapitre | : De l’objet et de la durée de la convention

Article premier: La présente convention a pour objet la mise en valeur de l'unité
forestière d'aménagement Tsama, située dans la zone IV Cuvette-Ouest du secteur
forestier nord, dans le Département de la Cuvette-Ouest.

Article 2 : La durée de la présente convention est fixée à quinze (15) ans, à compter de la
date de signature de l'arrêté d'approbation de ladite convention.

A la suite de l'adoption du plan d'aménagement élaboré dans l'objectif de gestion durable
de l'unité forestière attribuée à la société et prévu à l'article 10 ci-dessous, la durée de la
convention pourrait être modifiée en fonction des prescriptions dudit plan, pour tenir
compte des dispositions de l'article 67 de la loi n° 16-2000 du 20 novembre 2000 portant
code forestier.

Cette convention est renouvelable, après une évaluation par l'Administration Forestière,
tel que prévu à l'article 31 ci-dessous.

Chapitre Il: De la dénomination du siège social, de l’objet et du capital social
de la société

Article 3 : La société est constituée en Société Unipersonnelle à responsabilité limitée de
droit congolais, dénommée “Entreprise Christelle”.

Son siège social est fixé à Brazzaville, au 1017, rue Mvoumvou Plateau des 15 ans,
République du Congo.

Il pourra être transféré en tout autre endroit de la République du Congo, par décision de
l'actionnaire unique.

Article 4: La Société a pour objet l'exploitation, la transformation, le transport et la
commercialisation des bois et des produits dérivés de bois. :

Afin de réaliser ses objectifs, elle peut signer des accords, rechercher des actionnaires et
entreprendre des actions pouvant développer ses activités, ainsi que toute opération
commerciale, mobilière se rattachant directement où indirectement à l'objet de la société.

Article 5 : Le capital social est initialement fixé à FCFA 1.000.000. Toutefois, il devra être
augmenté en une ou plusieurs fois, par voie d'apport en numéraire, par incorporation des
réserves ou des provisions ayant vocation à être incorporées au capital social et pat
apport en nature, au plutard le 31 décembre 2010.

e montant actuel du capital social divisé en 100 actions de 10.000 FCFA chacune est
pport de l'actionnaire unique Kelly Christelle SASSOU-NGUESSO. \
Article 6: Toute modification dans la répartition des actions devra être au préalable
approuvée par le Ministre chargé des Eaux et Forêts, conformément à la législation et à
la réglementation en vigueur.

TITRE DEUXIEME : DEFINITION DE L'UNITE FORESTIERE D'AMENAGEMENT TSAMA

Article 7 : Sous réserve des droits des tiers et conformément à la législation et à la
réglementation forestières en vigueur, notamment l'arrêté n°5781/MEFE/CAB du 11
septembre 2002 portant création, définition des unités forestières d'aménagement du
domaine forestier de la zone Ill Cuvette et de la zone IV Cuvette-Ouest, du secteur
forestier Nord et précisant les modalités de leur gestion et de leur exploitation, la société
est autorisée à exploiter l'unité forestière d'aménagement Tsama qui couvre une superficie
de 236.924 hectares environ, l'unité forestière d'aménagement Tsama, est définie ainsi
qu'il suit :

Au Nord : Par la route Tchérré-Kellé-Oboli-Akana ;

,

A l'Est : Par la route Ewo-Tsama 1-Tchérré, à partir de son intersection avec la piste Oba-
Abela jusqu'au village Tchérré.

Au Sud : Par la piste Oba-Abela, jusqu'à son intersection avec la route Ewo-Tsama 1 ;

A l'Ouest: Par la frontière Congo-Gabon, à partir de son intersection avec la route
Akana-Oboli, jusqu'à l'intersection avec la route Oba-Abela.

TITRE TROISIEME : ENGAGEMENTS DES PARTIES
Chapitre l : Des engagements de la société

Article 8 : La Société s'engage à respecter la législation et la réglementation forestières
en vigueur, notamment :

- en effectuant des comptages systématiques pour l'obtention des coupes annuelles,
dont les résultats devront parvenir à la Direction Départementale de l'Economie
Forestière de la Cuvette-Ouest, dans les délais prescrits par la réglementation
forestière en vigueur ; .

_ en transmettant les états de production à la Direction Départementale de
l'Economie Forestière, dans les délais prévus par les textes réglementaires en
vigueur ;

- en ne cédant, ni en ne sous-traitant la mise en valeur de l'unité forestière
d'aménagement Tsama ;

-_ en respectant le quota des grumes destinées à la transformation locale et celui des

rumes à exporter. V
La société s'engage également à respecter la législation et la réglementation en vigueur
en matière d'environnement.

Article 9: La Société s'engage à mettre en valeur l'unité forestière d'aménagement
concédée, conformément aux normes forestières et environnementales, aux prescriptions
de la dite convention et aux dispositions du cahier de charges particulier.

Article 10 : La Société s'engage à élaborer, sous le contrôle des services compétents du
Ministère chargé des Eaux et Forêts, le plan d'aménagement, dans l'objectif de gestion
durable de l'unité forestière d'aménagement concédée, à partir de 2011.

A cet effet, elle devra créer en son sein une cellule chargée de coordonner et de suivre
l'élaboration de la mise en œuvre de ce plan d'aménagement.

’élaboration de ce plan d'aménagement se fera avec l'appui d'un bureau d'études agréé,
sur la base des directives nationales d'aménagement et des normes d'aménagement des
concessions forestières.

Un protocole d'accord définissant les conditions générales d'aménagement et le protocole
technique précisant les prescriptions techniques seront signés entre la Direction Générale
de l'Economie Forestière et la Société.

Un avenant à la présente convention sera signé entre les Parties, après l'adoption du plan
d'aménagement, pour prendre en compte les prescriptions définies et les conditions de
mise en œuvre dudit plan.

Article 11: La Société s'engage à mettre en œuvre le plan d'aménagement de l'unité
forestière d'aménagement concédée.

Les dépenses relatives à l'élaboration et à la mise en œuvre du plan d'aménagement sont
à la charge de la société. Toutefois, celle-ci peut, avec l'appui du Ministère chargé des
eaux et Forêts, rechercher des financements extérieurs.

Article 12: La Société s'engage à atteindre les volumes précisés au cahier de charges
particulier, sauf crise sur le marché de bois ou en cas de force majeure.

Articla 13 : La Société s'engage à mettre en place les unités industrielles et à diversifier la
production des bois transformés, selon le programme d'investissement et le planning de
production, présentés dans le cahier de charges particulier.

Article 14: La Société s'engage à assurer la bonne exécution du programme
d'investissement, conformément au planning retenu dans le cahier de charges particulier,
sauf en cas de force majeure, prévu à l'article 27 ci-dessous.

Pour couvrir les investissements, la société aura recours à tout ou partie de son cash-flow,
aux capitaux de son actionnaire et aux financements extérieurs à Moyen et long terme.

rticle 15 : La Société s'engage à recruter les cadres nationaux, à assurer et à financer
eur formation, selon les dispositions précisées dans le cahier de charges particulier
Article 16 : La Société s'engage à recruter 370 agents en 2014, selon les détails précisés
dans le cahier de charges particulier

Article 17 : La Société s'engage à collaborer avec l'Administration des Eaux et Forêts,
pour une gestion rationnelle de la faune dans l'unité forestière d'aménagement Tsama.

Elle s'engage notamment à assurer le financement de la mise en place et du
fonctionnement de l'Unité de Surveillance et de Lutte Anti-Braconnage, en sigle USLAB,
sur la base d'un protocole d'accord à signer avec la Direction Générale de l'Economie
Forestière.

Article 18: La Société s'engage à réaliser un programme de restauration des zones
dégradées et au suivi de la régénération des jeunes peuplements dans l'unité forestière
d'aménagement Tsama, en collaboration avec le Service National de Reboisement, sur la
base d'un protocole d'accord à signer avec la Direction Générale de l'Economie
Forestière. ,

Article 19: La Société s'engage à réaliser les travaux spécifiques au profit de
l'Administration des Eaux et Forêts, des populations et des collectivités territoriales ou
locales du Département de la Cuvette-Ouest, tels que prévus dans le cahier de charges
particulier de cette convention.

Chapitre Il : Des engagements du Gouvernement

Article 20: Le Gouvernement s'engage à faciliter, dans la mesure du possible, les
conditions de travail de la société et à contrôler, par le biais des services compétents du
Ministère chargé des Eaux et Forêts, l'exécution des clauses contractuelles.

I! garantit la libre circulation des produits forestiers, sous réserve de leur contrôle par les
agents des Eaux et Forêts.

Article 21 : Le Gouvernement s'engage à maintenir les volumes précisés au cahier de
charges particulier jusqu'à l'adoption du plan d'aménagement, sauf en cas de crise sur le
marché de bois ou de force majeure.

Article 22: Le Gouvernement s'engage à ne pas mettre en cause unilatéralement les
dispositions de la présente convention à l'occasion des accords de toute nature qu'il
pourrait contracter avec d'autres Etats ou des tiers.

TITRE QUATRIEME : MODIFICATION, RESILIATION DE LA CONVENTION
ET CAS DE FORCE MAJEURE

Chapitre | : De la modification et de la révision

Article 23 : Certaines dispositions de la présente convention peuvent être révisées à tout

moment lorsque les circonstances l'imposent, selon que l'intérêt des Parties l'exige, ou
noore lorsque son exécution devient impossible en cas de la force majeure.
Article 24 : Toute demande de modification de la présente convention devra être formulée
par écrit, par l’une des Parties.

Cette modification n'entrera en vigueur que si elle est signée par les Parties contractantes.

Chapitre Il : De la rés:

ion de la convention

Article 25 : En cas de non observation des engagements pris par la Société, la convention
est résiliée de plein droit, sauf cas de force majeure, après une mise en demeure restée
sans effet, dans les délais indiqués, qui, dans tous les cas, ne doivent pas dépasser trois
mois, sans préjudice des poursuites judiciaires.

Cette résiliation intervient également en cas de manquements graves à la législation et à
la réglementation forestières, dûment constatés et notifiés à la Société par l'Administration
des Eaux et Forêts.

+
La résiliation de la convention se fera par arrêté du Ministre chargé des Eaux et Forêts.

Article 26 : Les dispositions de l'article 25 ci-dessus s'appliquent également dans le cas
où la mise en œuvre de cette convention ne commence pas dans un délai d'un an, à
compter de la date de signature de son arrêté d'approbation, ou encore lorsque les
activités du chantier sont arrêtées pendant un an, sauf cas de force majeure, défini à
l'article 27 ci-dessous, après avoir tenu informé l'Administration des Eaux et Forêts.

Chapitre III : Du cas de force majeure

Article 27: Est qualifié de «cas de force majeure » tout événement indépendant,
incertain, imprévisible, irrésistible et extérieur à la Société, susceptible de nuire aux
conditions dans lesquelles elle doit réaliser normalement son programme de production et
d'investissements.

Toutefois, la grève issue d'un litige entre la société et son personnel ne constitue pas un
cas de force majeure.

Article 28: Au cas où l'effet de la force majeure n'excède pas six mois, le délai de
l'exploitation sera prolongé par rapport à la période marquée par la force majeure.”

Si au contraire, l'effet de la force majeure dure plus de six mois, l’une des Parties peut
soumettre la situation à l’autre, en vue de sa résolution.

Les Parties s'engagent à se soumettre à toute décision résultant d'un tel règlement, même
si cette décision devra aboutir à la résiliation de la présente convention.

TITRE CINQUIEME : REGLEMENT DES DIFFERENDS ET ATTRIBUTION DE "
JURIDICTION

Article 29 : Les Parties conviennent de régler à l'amiable tout différend qui résulterait de
l'exécution de cette convention.

u cas où le règlement à l'amiable n'aboutit pas, le litige sera porté devant le Tribunal de
ommerce du siège social de la Société.

a 6
TITRE SIXIEME : DISPOSITIONS DIVERSES ET FINALES

Article 30 : En cas de faillite ou de résiliation de la convention, la Société devra solliciter

l'approbation du Ministre chargé des Eaux et Forêts pour vendre ses actifs.

En outre, les dispositions de l'article 71 de la loi n° 16-2000 du 20 novembre 2000 portant
code forestier sont applicables de plein droit.

Article 31 : La présente convention fera l'objet d'une évaluation annuelle par les services
compétents de l'Administration des Eaux et Forêts.

De même, au terme de la validité de la présente convention, une évaluation finale sera
effectuée par les services précités, qui jugeront de l'opportunité ou non de sa
reconduction.

rticle 32: La présente convention, qui sera approuvée par arrêté du Ministre chargé des
ux et Forêts, entrera en vigueur à compter de la date de signature dudit arrêté.

Fait à Brazzaville, le 19 août 2010
Pour la Société, Pour le Gouvernement,
La Directrice Générale, Le Ministre du Développement Durable,

de l'Economie Forestière
et de l'Environnement,

Kelly Christelle SASSOU-NGUESSO nri BJOMBO
